— In a proceeding pursuant to Family Court Act article 8 for an order of protection, Samuel Colon appeals from an order of the Family Court, Kings County (Dabiri, J.), entered May 16, 1991, which, after a hearing, granted the requested relief.
Ordered that the order is affirmed, with costs.
The record amply supports the Family Court’s conclusion that the respondent, "with intent to harass, annoy, or alarm” *716(Penal Law § 240.25 [5]) the petitioner, engaged in a course of conduct which alarmed and seriously annoyed her, and which served no legitimate purpose (Family Ct Act § 812; see, Penal Law § 240.25 [5]). Therefore, the Family Court properly found that the respondent had committed acts which would have constituted the offense of harassment, which warranted the issuance of an order of protection against him (see, Matter of Rogers v Rogers, 161 AD2d 766, 767). Harwood, J. P., Balletta, Rosenblatt and Santucci, JJ., concur.